DETAILED ACTION
This action is responsive to Applicant’s amendments and remarks filed 10/4/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valves” and “control valves” (claims 9, 10, and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Status
Claims 1-20 are pending.
Claims 15-20 are withdrawn.
Claims 1, 3, 5, 9-11, and 13-14 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arami (US Patent 5,958,140).
Regarding claim 1, Arami teaches an apparatus (Arami – C3, L28 and Fig. 2, CVD apparatus #20) for controlling fluid distribution to multiple fluid delivery zones in a chamber (Arami – C4, L45 and Fig. 2, supplying gases to showerhead zones #37A-C), comprising: 
a first flow ratio controller (see annotated Arami Fig. 2 below, first set of mass flow controllers #44A-B) having an inlet (Arami – Fig. 2, single inlet line into the first controller), a first outlet (see below), and a second outlet (see below), wherein the first outlet is fluidly coupled to a first fluid delivery zone in a process chamber (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via a first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to a second fluid delivery zone in the process chamber (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), via a second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the first flow ratio controller is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes); 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale

a third flow ratio controller (see annotated Arami Fig. 2 below, third set of mass flow controllers #44A-C) having an inlet, a first outlet, a second outlet, and a third outlet (see below), the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, 

    PNG
    media_image3.png
    263
    683
    media_image3.png
    Greyscale


To clarify the record, it has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 

Further, the claim limitations “for controlling fluid distribution to multiple fluid delivery zones in an etch chamber”, “is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet”, “is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet”, “is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone”, and “the third fluid delivery zone only receives a process fluid from the third flow ratio controller” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Arami apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 2, Arami teaches wherein the inlet of the first flow ratio controller (see annotated Arami Figs. 2 above) is fluidly coupled to a first fluid source (Arami – C4, L46 and Fig. 2, gas supply source #43), the inlet of the second flow ratio 

Regarding claim 4, the claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Arami apparatus would be capable of dispensing whatever process gases are required (Arami – C10, L45-49).
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 6, Arami teaches a showerhead (Arami – C4, L35 and Fig. 2, showerhead #35), wherein the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) corresponds with a central region of the showerhead (see Fig. 2), the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) corresponds with a middle region of the showerhead (see Fig. 2, radially outward), and the third fluid delivery zone (Arami – C4, 
For clarity, the Examiner interprets the phrase “corresponds with” as meaning “is” consistent with the Merriam-Webster dictionary definition “to be equivalent” (and not two different elements in communication). As such, the claim is interpreted to mean that the first fluid delivery zone IS the central region of the shower, the second fluid delivery zone IS the middle region, and the third fluid delivery zone IS the edge region.

Regarding claim 7, Arami teaches wherein both the first outlet of the first flow ratio controller and the first outlet of the second flow ratio controller (see below, as reproduced) are fluidly coupled to the first fluid line (see below, junction “A” of pipe #38) upstream of the first outlet of the third flow ratio controller (see below, junction “B” of pipe #38; “A” is upstream of “B”).

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    408
    680
    media_image4.png
    Greyscale


Regarding claim 8, Arami teaches wherein both the second outlet of the first flow ratio controller and the second outlet of the second flow ratio controller (see below) are fluidly coupled to the second fluid line (see below, junction “A” of pipe #39) upstream of the second outlet of the third flow ratio controller (see below, junction “B” of pipe #39; “A” is upstream of “B”).

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    397
    680
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410), as applied to claims 1-2, 4, and 6-8 above, and further in view of Kim (US Pub. 2015/0371889).
The limitations of claims 1-2, 4, and 6-8 are set forth above.
Regarding claim 3, Arami does not explicitly teach wherein the first fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluoro cyclopropane, or oxygen.
However, Kim teaches wherein a process gas can include hexafluorobutadiene (Kim – [0028]) or oxygen (Kim – [0020]).
	Arami and Kim both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Arami apparatus to include hexafluorobutadiene or oxygen as a process gas, since Kim teaches such compounds are chosen for their etching characteristics and selectivity (Kim – [0028]).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 5, Arami does not explicitly teach wherein the third fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluoro cyclopropane, oxygen, fluorocarbon iodide, krypton, argon, or xenon.
However, Kim teaches wherein a process gas can include hexafluorobutadiene (Kim – [0028]) or oxygen (Kim – [0020]).
	Arami and Kim both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Arami apparatus to include hexafluorobutadiene or oxygen as a process gas, since Kim teaches such compounds are chosen for their etching characteristics and selectivity (Kim – [0028]).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410), as applied to claims 1-2, 4, and 6-8 above, and further in view of Dorfman (US Patent 5,718,976).
The limitations of claims 1-2, 4, and 6-8 are set forth above.
Regarding claim 9, Arami teaches wherein the first flow ratio controller includes exactly two mass flow controllers (see Fig. 2, mass flow controllers #44A and B on pipe 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


Arami does not explicitly teach wherein the mass flow controllers are control valves.
However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, since Dorfman teaches that the two art art-recognized equivalent devices (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller). See MPEP 2144(I).

Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410) in view of Dorfman (US Patent 5,718,976).
Regarding claim 10, Arami teaches a flow distribution system (Arami – C3, L28 and Fig. 2, CVD apparatus #20) comprising: 
a first fluid source (Arami – C4, L46 and Fig. 2, gas supply source #43) to provide a first process fluid (Arami – C4, L46-47: describes processing gases), the first fluid source coupled to a first flow ratio controller (see annotated Arami Fig. 2 below, first set of mass flow controllers #44A-B) via a first mass flow controller (Arami – Fig. 2, coupled directly to the “flow ratio controller” by way of any one of the mass flow controllers #44A-B), the first flow ratio controller having an inlet (Arami – Fig. 2, single inlet line into the first controller), a first outlet (see below), and a second outlet (see below), wherein the first outlet is fluidly coupled to a first fluid delivery zone in a process chamber (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via a first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to a second fluid delivery zone in the process chamber (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), via a second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the first flow ratio controller is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes); 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

a second fluid source (Arami – C4, L46 and Fig. 2, gas supply source #42) to provide a second process fluid (Arami – C4, L46-47: describes processing gases) the second fluid source coupled to a second flow ratio controller (see annotated Arami Fig. 2 below, second set of mass flow controllers #44A-B) via a second mass flow controller (Arami – Fig. 2, coupled directly to the “flow ratio controller” by way of any one of the mass flow controllers #44A-B), the second flow ratio controller having an inlet, a first outlet, and a second outlet (see below), wherein the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38) and the second outlet is fluidly coupled to the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) via the second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and wherein the second flow ratio controller is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes); 

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale

a third fluid source (Arami – C4, L46 and Fig. 2, gas supply source #41) to provide a third process fluid (Arami – C4, L46-47: describes processing gases), the third fluid source coupled to a third flow ratio controller (see annotated Arami Fig. 2 below, third set of mass flow controllers #44A-C) via a third mass flow controller (Arami – Fig. 2, coupled directly to the “flow ratio controller” by way of any one of the mass flow controllers #44A-C), the third flow ratio controller having an inlet, a first outlet, a second outlet, and a third outlet (see below), the first outlet is fluidly coupled to the first fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35) via the first fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #38), the second outlet is fluidly coupled to the second fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35) via the second fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #39), and the third outlet is fluidly coupled to a third fluid delivery zone (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35) in the process chamber via a third fluid line (Arami – C4, L44 and Fig. 2, gas supply pipe #40), wherein 

    PNG
    media_image3.png
    263
    683
    media_image3.png
    Greyscale


a showerhead (Arami – C4, L35 and Fig. 2, showerhead #35) having a central region (Arami – C4, L43 and Fig. 2, chamber #37A of shower head #35), a middle region (Arami – C4, L43 and Fig. 2, chamber #37B of shower head #35), and an edge region (Arami – C4, L43 and Fig. 2, chamber #37C of shower head #35), and a plurality of inlets (Arami – Fig. 2, elongated inlets for each chamber #37A-C connected to pipes #38-40) configured to deliver the first process fluid, the second process fluid, and the third process fluid (Arami – Fig. 2, sources #41-43 fluidly coupled to showerhead regions) at a predetermined flow ratio to each of the central region, the middle region, and the edge region (Arami – C4, L49-58: mass flow controllers can individually manage the gas supply amounts to the corresponding gas supply pipes, which lead directly to the showerhead inlets), wherein each inlet of the plurality of inlets is fluidly coupled to at least one of the first flow ratio controller, the second flow ratio controller, 

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale


Arami does not explicitly teach wherein the mass flow controllers are control valves.
However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, since Dorfman teaches that the two art art-recognized equivalent devices (Dorfman – 

To clarify the record, the claim limitations “to provide a first process fluid”, “is configured to provide a flow ratio of a first process fluid between the first outlet and the second outlet”, “to provide a second process fluid”, “is configured to provide a flow ratio of a second process fluid between the first outlet and the second outlet”, “to provide a third process fluid”, “is configured to provide a flow rate of a third process fluid to at least one of the first fluid delivery zone, second fluid delivery zone, or the third fluid delivery zone”, and “configured to deliver the first process fluid, the second process fluid, and the third process fluid at a predetermined flow ratio to each of the central region, the middle region, and the edge region” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Arami apparatus teaches the intended uses, as set forth above.

Regarding claim 12, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Arami apparatus would be capable of dispensing whatever process gases are required (Arami – C10, L45-49).
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 14, Arami teaches wherein the second flow ratio controller includes exactly two mass flow controllers (see Fig. 2, mass flow controllers #44A and B on pipe #39), and the third flow ratio controller includes exactly three mass flow controllers (see Fig. 2, mass flow controllers #44A, B, and C on pipe #40).

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale

Arami does not explicitly teach wherein the mass flow controllers are control valves.
However, Dorfman teaches wherein mass flow controllers and valves are an art-recognized equivalent (Dorfman – C8, L19-21: gas is introduced via a needle valve or mass flow controller).
Arami and Dorfman both teach CVD methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize mass flow controllers or control valves, 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as obvious over Arami (US Patent 5,958,410) and Dorfman (US Patent 5,718,976), as applied to claims 10, 12, and 14 above, and further in view of Kim (US Pub. 2015/0371889).
The limitations of claims 10, 12, and 14 are set forth above.
Regarding claim 11, modified Arami does not explicitly teach wherein the first fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluorocyclopropane, or oxygen.
However, Kim teaches wherein a process gas can include hexafluorobutadiene (Kim – [0028]) or oxygen (Kim – [0020]).
	Modified Arami and Kim both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Arami apparatus to include hexafluorobutadiene or oxygen as a process gas, since Kim teaches such compounds are chosen for their etching characteristics and selectivity (Kim – [0028]).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 13, modified Arami does not explicitly teach wherein the third fluid source includes one or more of tetrafluoropropene, hexafluoropropene, hexafluorobutadiene, hexafluorocyclopropane, oxygen, fluorocarbon iodide, krypton, argon, or xenon.
However, Kim teaches wherein a process gas can include hexafluorobutadiene (Kim – [0028]) or oxygen (Kim – [0020]).
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Arami apparatus to include hexafluorobutadiene or oxygen as a process gas, since Kim teaches such compounds are chosen for their etching characteristics and selectivity (Kim – [0028]).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.
Further, it has been held that “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Response to Arguments
Applicant is thanked for the amendments to claim 10 to correct minor informalities. As such, the objection to claim 10 is withdrawn.

Regarding claim 1, Applicant argues that Arami does not teach the limitations of the claim, particularly the limitation “third fluid delivery zone only receives a process fluid from the third flow ratio controller”. Respectfully, the Examiner disagrees.
The limitation as argued is merely a recitation of an intended use of the apparatus, since fluid delivery occurs as part of the operation of said apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Arami apparatus would be fully capable of only delivering a process fluid from the third flow ratio controller to the third fluid delivery zone if the mass flow controllers #44A-44C were operated in this manner (see Arami Fig. 2).

Applicant has amended claims 3, 5, 11, and 13 to recite “includes” rather than “provides”, which has changed the process gases into a structural feature of the apparatus rather than an intended use. The Examiner agrees Arami does not explicitly teach these limitations, and has provided the Kim reference to teach the chemical species as claimed. The Examiner notes that Applicant’s remarks frequently refer to claim 12, which has not been amended to change “provides” to “includes”, thus continues to be interpreted as an intended use. Applicant also fails to mention claim 13, which has been amended above, and may have mistakenly meant to argue claim 13 instead of 12.

Applicant argues that Arami fails to teach the limitations of amended claims 9, 10, and 14 regarding “exactly two” or “exactly three” control valves. Respectfully, the Examiner disagrees.

While Arami may teach three mass flow controllers for each of the three gas sources (see Arami Fig. 2, #44A-C for each of #41-43), the recitation of a “flow ratio controller” as in the claims is regarded as a super-structure that encompasses many additional components. As is shown in the instant disclosure, particularly Fig. 1, each of the flow ratio controllers #144, #154, #164 are similar to “black box”-type features which do not depict additional structure such as split fluid lines, the valves themselves, or any additional information that must be contained within them in order to function. 
As such, while Arami teaches three mass flow controllers, it is within the broadest reasonable interpretation of a “flow ratio controller” to simply limit the inclusion of mass flow controllers to two for each of the first and second flow ratio controllers, as shown below:

    PNG
    media_image1.png
    421
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale


In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), and MPEP 2144.04(II).
For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718